


Exhibit 10.15

 

2010 Form

 

AAR CORP.

 

Director Restricted Stock Agreement

(“Agreement”)

 

Subject to the provisions of the AAR CORP. Stock Benefit Plan (“Plan”), the
terms of which are hereby incorporated by reference herein, and in consideration
of the agreements of the Grantee herein provided, AAR CORP. a Delaware
corporation (“Company”), hereby grants to Grantee a restricted stock award
(“Award”), effective                      (“Date of Award”), of           
shares of common stock (“Common Stock”) of the Company, $1.00 par value (“Award
Shares”), subject to the forfeiture and nontransferability provisions hereof and
the other terms and conditions set forth herein:

 

1.             Acceptance By Grantee.  The Award is conditioned upon the
acceptance by the Grantee of the terms and conditions of the Award as set forth
in this Agreement.  The Grantee must confirm acceptance of the Award and this
Agreement on Smith Barney’s web site (www.benefitaccess.com). If the Grantee
does not accept the Award and this Agreement within 30 days from the date of the
notification of the Award, the Award referenced herein shall expire unless the
acceptance date is extended in writing signed by the Company.

 

2.             Restrictions. The Grantee represents that he is accepting the
Award Shares without a view toward distribution of said Award Shares and that he
will not sell, assign, transfer, pledge or otherwise encumber the Award Shares
during the period commencing on the Date of Award and ending on the date the
restrictions applicable to such Award Shares are released pursuant to this
Agreement (“Restrictive Period”).

 

3.             Release of Restrictions. Subject to the provisions of paragraph 4
below, the restrictions described in paragraph 2 above shall be released with
respect to 1/3 of the Award Shares on each successive anniversary of the Date of
Award, except as follows:

 

(a)           In General.  If the Grantee’s membership on the Company’s Board of
Directors terminates prior to the last day of the Restrictive Period for any
reason other than death, Disability or Retirement, the Grantee shall forfeit to
the Company all Award Shares not previously released from the restrictions of
paragraph 2 hereof.

 

(b)           Retirement.  If the Grantee’s membership on the Company’s Board of
Directors terminates by reason of Retirement prior to the last day of the
Restrictive Period, the Restrictive Period shall terminate in accordance with
the restriction release schedule set forth above in the first clause of this
paragraph 3 as to the Award Shares not previously released; provided, however,
that if the Grantee dies after Retirement and prior to the last day of the
Restrictive Period, the Grantee’s date of death will be treated as the date on
which his membership on the Company’s Board of Directors has terminated, and the
provisions of paragraph 3(c) shall apply in determining the release of
restrictions as to the Award Shares not

 

--------------------------------------------------------------------------------


 

previously released.  For purposes of this Agreement, “Retirement” means the
Grantee’s voluntary termination of membership on the Company’s Board of
Directors at or after attaining age 65 with five or more consecutive years of
service as a non-employee member of the Company’s Board of Directors.

 

(c)           Death or Disability.

 

(i)            If the Grantee’s membership on the Company’s Board of Directors
terminates by reason of death or Disability before the second anniversary of the
Date of Award, the Restrictive Period shall terminate as to the difference
between half of the total number of Award Shares and those Shares previously
released. The remaining shares shall be forfeited to the Company.  For this
purpose, “Disability” means the inability of the Grantee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than 12 months.

 

(ii)           If the Grantee’s membership on the Company’s Board of Directors
terminates by reason of death or Disability after the second anniversary of the
Date of Award, the Restrictive Period shall immediately terminate as to all of
the Award Shares not previously released.

 

(d)           Restrictive Covenant.  If at any time prior to the Award Shares’
release from restrictions hereunder, the Grantee, without the Company’s express
written consent, directly or indirectly, alone or as a member of a partnership,
group, or joint venture or as an employee, officer, director, or greater than 1%
stockholder of any corporation, or in any capacity engages in any activity which
is competitive with any of the businesses conducted by the Company or its
affiliated companies at any time during the Grantee’s membership on the
Company’s Board of Directors, the Grantee shall forfeit to the Company all Award
Shares not previously released from the restrictions of paragraph 2 hereof.

 

4.             Change in Control. In the event the Grantee’s membership on the
Company’s Board of Directors terminates within one year following a Change in
Control of the Company, whether or not such change has the prior written
approval of the Continuing Directors, the Restrictive Period shall terminate as
to all Award Shares not previously released.

 

5.             Change in Outstanding Shares. In the event of any change in the
outstanding shares of Common Stock occurring through stock splits, stock
dividends, stock consolidations, spin-offs, other distributions of assets to
stockholders or assumption or conversion of outstanding Awards due to an
acquisition after the Date of Award, the Award Shares shall be treated in the
same manner in any such transaction as other shares of Common Stock. Any
additional shares of Common Stock received by the Grantee with respect to the
Award Shares in any such transaction shall be subject to the same restrictions
as are then applicable to those Award Shares for which the additional shares
have been issued.

 

2

--------------------------------------------------------------------------------


 

6.             Rights of Grantee. As the holder of the Award Shares, the Grantee
is entitled to all of the rights of a stockholder of AAR CORP. with respect to
any of the Award Shares, when issued, including, but not limited to, the right
to receive dividends declared and payable since the Date of Award.

 

7.             Shares. In aid of the restrictions set forth in paragraph 2, the
Grantee will be required to execute a stock power in favor of the Company which
will be cancelled upon release of restrictions with respect to Award Shares
released. Award Shares shall be held by the Company in electronic book entry
form on the records of the Company’s Transfer Agent, together with the executed
stock power, for the account of the Grantee until such restrictions are released
pursuant to the terms hereof, or such Award Shares are forfeited to the Company
as provided by the Plan or this Agreement. The Grantee shall be entitled to the
Award Shares as to which such restrictions have been released, and the Company
agrees to issue such Award Shares in electronic form on the records of the
Transfer Agent. Upon request by the Grantee, the Transfer Agent will transfer
such released Award Shares in electronic form to the Grantee’s broker for the
Grantee’s account or issue certificates in the name of the Grantee representing
the Award Shares for which restrictions have been released.

 

8.             Legend. The Company may, in its discretion, place a legend or
legends on any electronic shares or certificates representing Award Shares
issued to the Grantee that the Company believes is required to comply with any
law or regulation.

 

9.             Committee Powers. The Committee may subject the Award Shares to
such conditions, limitations or restrictions as the Committee determines to be
necessary or desirable to comply with any law or regulation or with the
requirements of any securities exchange. At any time during the Restrictive
Period, the Committee may reduce or terminate the Restrictive Period otherwise
applicable to all or any portion of the Award Shares.

 

10.           Postponement of Distribution.  Notwithstanding anything herein to
the contrary, the distribution of any portion of the Award Shares shall be
subject to action by the Board taken at any time in its sole discretion (i) to
effect, amend or maintain any necessary registration of the Plan or the Award
Shares distributable in satisfaction of this Award under the Securities Act of
1933, as amended, or the securities laws of any applicable jurisdiction, (ii) to
permit any action to be taken in order to (a) list such Award Shares on a stock
exchange if the Common Stock is then listed on such exchange or (b) comply with
restrictions or regulations incident to the maintenance of a public market for
its Shares of Common Stock, including any rules or regulations of any stock
exchange on which the Award Shares are listed, or (iii) to determine that such
Award Shares and the Plan are exempt from such registration or that no action of
the kind referred to in (ii)(b) above needs to be taken; and the Company shall
not be obligated by virtue of any terms and conditions of this Award or any
provision of this Agreement or the Plan to issue or release the Award Shares in
violation of the Securities Act of 1933 or the law of any government having
jurisdiction thereof.  Any such postponement shall not shorten the term of any
restriction attached to the Award Shares and neither the Company nor its
directors or officers shall have any obligation or liability to the Grantee or
to any other person as to which issuance under the Award Shares was delayed.

 

3

--------------------------------------------------------------------------------


 

11.           Miscellaneous.

 

(a)           The Award and this Agreement shall be construed, administered and
governed in all respects under and by the laws of the State of Illinois.

 

(b)           Capitalized terms used herein and not defined herein will have the
meanings set forth in the Plan.

 

(c)           This Agreement has been examined by the parties hereto, and
accordingly the rule of construction that ambiguities be construed against a
party which causes a document to be drafted shall have no application in the
construction or interpretation hereof. If any part of this Agreement is held
invalid for any reason, the remainder hereof shall nevertheless remain in full
force and effect.

 

(d)           This Agreement constitutes the entire agreement between the
parties concerning the subject matter hereof and any prior understanding or
representation of any kind antedating this Agreement concerning such subject
matter shall not be binding upon either party except to the extent incorporated
herein. No consent, waiver, modification or amendment hereof, or additional
obligation assumed by either party in connection herewith, shall be binding
unless evidenced by a writing signed by both parties and referring specifically
hereto. No consent, waiver, modification or amendment with respect hereto shall
be construed as applicable to any past or future events other than the one in
respect of which it was specifically made.

 

(e)           This Agreement shall be construed consistent with the provisions
of the Plan and in the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control and any terms of
this Agreement which conflict with Plan terms shall be void.

 

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary: 630/227-2050; fax 630/227-2059.

 

****************

 

By accepting this Agreement, you irrevocably agree to be bound by the terms
hereof.  To accept this Agreement, please follow the procedures set forth below:

 

Step 1:                                    View your Award Summary (confirm that
the number of shares awarded is correct)

 

Step 2:                                    Read and review the documentation.

 

Step 3:                                    Confirm the review/acceptance of your
Award and this Agreement.

 

Step 4:                                    Receive an online confirmation of
your acceptance.

 

4

--------------------------------------------------------------------------------
